Citation Nr: 0033766	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the claim of entitlement to service 
connection for PTSD, and assigned a 30 percent evaluation.  
Although the veteran appeared before a local hearing officer 
in September 1996, he had requested a hearing before a 
traveling Member of the Board.  In view of his request, the 
Board remanded the case in February 1998.  In March 1998, the 
veteran testified before the undersigned, and presented 
additional evidence with the proper waiver of Agency of 
Original Jurisdiction consideration as provided under 38 
C.F.R. § 20.1304.  The Board remanded this case for further 
development in May 1998.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  For the period prior to November 7, 1996, the veteran's 
PTSD is manifested by symptoms which are productive of 
considerable industrial and social impairment. 

3.  For the period beginning November 7, 1996, the veteran's 
PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).




CONCLUSIONS OF LAW

1.  For the period prior to November 7, 1996, the criteria 
for a 50 percent rating for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 3.103, 4.7, 4.130, Diagnostic Code 9411 
(1999).

2.  For the period beginning November 7, 1996, the criteria 
for a 70 percent rating for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 3.103, 4.7, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service records reflect the veteran's combat service, 
including the receipt of a Combat Infantryman Badge.  
Treatment records dated in the 1970s, show that the veteran 
was treated for anxiety.  On VA examination in February 1983, 
the examiner reported a diagnosis of inadequate personality 
with symptoms of anxiety and depression.  

Records from the Vet Center show that in April 1995, it was 
found that the veteran was suffering from classic symptoms of 
PTSD.  The PTSD was directly related to the veteran's combat 
experiences in Vietnam.  

A VA examination and social survey were conducted in 
September 1995.  The examiner for the social survey commented 
that the veteran was cooperative and pleasant and that he 
frequently smiled.  He was informally dressed, and his 
appearance was neat and clean.  He was wearing a cap, so the 
examiner could not determine the condition of his hair.  

The psychiatric examiner reported that the veteran's affect 
and demeanor were appropriate and there was no evidence of 
thought blocking.  He was affable and cooperative.  The 
veteran alleged experiencing some auditory hallucinations 
which were related to the flashbacks.  The examiner did not 
find evidence of any other psychotic ideation.  The veteran 
was oriented in all three spheres.  His insight and judgment 
were poor.  The examiner reported a diagnosis of moderate 
PTSD, and a Global Assessment of Functioning (GAF) Scale 
score of 55.  

VA records from the 1990s reflect the ongoing individual and 
group session treatment of the veteran's PTSD.  In January 
1995, the veteran underwent alcohol and drug rehabilitation.  
At that time, his PTSD symptoms were noted, as well as a GAF 
of 50 with the highest of 55 for the past year.  On the 
mental status examination, it was noted that the veteran 
attributed his depression and anxiety to PTSD and that his 
negative emotions predispose him to the use of alcohol and 
drugs.  His feelings of nervousness started around 1971 and 
he experienced acute periods of feeling as if he was going to 
die and of his limbs going numb.  He started drinking heavily 
in response to these problems, and he went on an alcohol and 
cocaine binge in December 1994 while he was in outpatient 
treatment.  The examiner noted that the veteran appeared neat 
and clean and that his clothes were clean and well cared for, 
even though they did not match.  Eye contact was intermittent 
and he presented as someone with a lot of needs, but seemed 
cooperative.  The veteran's speech was clear, goal-directed, 
but somewhat over productive.  Mood was described as anxious 
and depressed, but his affect reflected a sunnier 
disposition.  He denied suicidal/homicidal ideation or intent 
and was not judged to be a danger to himself or others.  
There was no indication of thought disorder, or perceptual 
abnormality.  He seemed focused on perceived mental health 
problems and he was correctly oriented in all three spheres.  
Immediate, short-term and remote recall were all grossly 
intact.  The examiner commented that the veteran was aware of 
his substance abuse problem, but that he has poor judgment.  
It was noted in the report that the veteran was to continue 
with group therapy.  

A May 1995 discharge summary reflects a diagnosis of chronic 
and severe PTSD, as well as alcohol/cocaine dependence in 
partial remission and probably secondary to PTSD.  

By rating action of February 1996, service connection was 
established for PTSD.  A rating of 30 percent was assigned, 
effective April 25, 1995.  It was also determined that the 
veteran was entitled to a temporary total rating based on 
hospitalization as of May 1, 1995, with the resumption of the 
30 percent rating as of June 1, 1995.  

In September 1996, the veteran testified that he rarely 
leaves his home and that he isolates himself from his family.  
He describes the holidays as stressful since he does not 
share some of the ideas his family members have.  The veteran 
explained that he does not feel as if his family understands 
him.  The veteran testified that there was an incident when 
the police were called because he was threatening his brother 
and a nephew because they would not let him use the 
telephone.  He has very few friends and he looks forward to 
his regular group sessions.  The veteran's friend, J.M., 
testified that he has accompanied the veteran to a session 
for his PTSD program and witnessed an outburst.  This 
occurred when the veteran did not want to share his 
experiences.  He did not make physical threats, but was loud 
and boisterous.  It was noted that this was not his regular 
group that he is more comfortable with.  J.M. testified that 
he had spent 30 days in the hospital with the veteran in May 
1995.  The veteran also offered testimony regarding his 
treatment for chemical dependency.  He testified that he had 
been dismissed from eleven jobs since his discharge from 
service due to problems associated with his PTSD.  He was 
making an attempt to go to school to earn a degree.  He has 
suicidal thoughts, but has not acted upon them.  The veteran 
reported that he hears voices.  

In a September 1996 counseling report regarding Chapter 31 
benefits, it was noted that the veteran has PTSD and problems 
with substance abuse.  The counseling psychiatrist reported 
that the veteran's health factors present a number of 
limitations with regard to his employability.  The counselor 
opined that the most significant factor is the veteran's PTSD 
which indicate that he should avoid high levels of stress or 
anxiety, close interpersonal contact, rigid work demands and 
the like in the employment setting.  It was also noted that 
it was quite evident that the veteran's long term history of 
substance abuse has interfered with his ability to obtain and 
retain suitable employment, and that his back condition 
limits his ability to engage in sustained physical activities 
in the employment setting.  It was determined that the 
veteran has a serious employment handicap for Chapter 31 
purposes because his only substantially developed skill is a 
one year certificate in food service which he earned in 1986, 
various health factors, and the lack of viable educational or 
employment skills.  It was determined that the veteran was in 
need of support services for his PTSD as well as therapy and 
support to help him control his substance abuse problem.  
Extension of the benefits termination date was suggested.  

A VA examination was conducted in December 1996.  The 
examiner commented that the veteran was cooperative with mild 
psychomotor retardation, no tremor or abnormal movement, and 
good eye contact.  His speech was low.  Affect was 
appropriate and of full range.  Thought processes and content 
were within normal limits.  He denied any auditory or visual 
hallucinations.  He denied having any suicidal or homicidal 
ideations.  Cognition was within normal limits and insight 
and judgment were fair.  The examiner reported diagnoses of 
chronic and moderate PTSD, as well as depressive disorder, 
rule out dysthymia, rule out substance induced, and rule out 
alcohol-induced mood disorder with depressed features.  GAF 
was 50 to 60.  

In an October 1997 note, a Vet Center social worker from a VA 
social worker requested that the veteran's absences from 
school be excused due to his continuing struggle with stress 
symptoms.  It was noted that these symptoms were related to 
his Vietnam combat experience.  

The veteran was hospitalized in February 1998 and treated for 
substance abuse, and eventually transferred for placement in 
a PTSD program.  On mental status examination, the examiner 
described the veteran as clean, coordinated and cooperative.  
His speech was clear and coherent.  His affect was somewhat 
flat and mood mildly depressed.  There was no evidence of any 
thought disorder and his intellectual ability appeared to be 
within normal limits.  Abstract thinking was good, and he was 
correctly oriented for time, person and place.  Memory was 
intact and insight superficial.  Judgment appeared weak.  The 
veteran denied suicidal/homicidal ideas, but reported that he 
did attempt suicide in October 1997 by using heavy doses of 
cocaine and starvation.  It was noted that his GAF was 45/50.

In March 1998, the veteran testified that he experiences 
nightmares, flashbacks, anxiety and depression, and that he 
has to take medication.  He wakes up tired in the morning 
because of difficulties sleeping at night.  The veteran 
testified that he also experiences both short and long term 
memory loss, which affected his vocational rehabilitation and 
in turn produced stress.  The veteran also discussed his 
treatment for chemical dependency.  The veteran testified 
that he had a breakdown, and started to abuse alcohol and 
drugs.  He last worked in October 1994, and had received 
training for food preparation in 1987.  Eventually the work 
he was engaged in became stressful and he stopped working.  
He has worked for a number of employers since his separation 
from service.  

In a discharge summary for treatment from March to April 
1998, it was reported that the veteran's GAF was 30 and that 
his PTSD was chronic and severe.  On admission, the veteran 
presented in a histrionic manner without suicidal or 
homicidal plans but acquiescing to almost any psychiatric 
symptoms that he was asked about, including auditory 
hallucinations but not delusions.  The veteran felt as if 
someone was talking to him, but he could not make out the 
words.  During his stay, he participated in educational and 
group activities, but often left groups abruptly saying that 
they were too stressful.  His mental status on admission was 
characterized by severe anxiety and at times, rapid speech 
and somatization.  There was no clear sign of psychosis.  
Given his mental status, the veteran was started on 
risperidone, which helped him sleep and kept him calmer 
during the day even though he did not appear calmer in the 
unit.  His trazodone was decreased due to morning drowsiness.  
At the time of discharge, he was not suicidal or homicidal.  
The examiner mentioned that it was not clear if the veteran 
was truly psychotic, but his medications on discharge 
included Risperdal as a trial.  

In a July 1998 rating action, a temporary total rating was 
assigned due to hospitalization.  The rating was considered 
effective as of March 11, 1998, with the resumption of the 30 
percent rating on May 1, 1998.  

In a July 1998 letter, a Vet Center therapist reported that 
the veteran was being treated at their facility for PTSD.  He 
had been engaged in group and individual therapy, and his 
hospitalizations at VA facilities were mentioned.  

A VA examination was conducted in August 1998.  The examiner 
commented that the veteran was angry about the way he was 
being treated by VA, but his demeanor was appropriate.  His 
hygiene was adequate.  The veteran reported that he hears 
voices daily, mostly of Vietnamese people.  In the past, he 
had been suicidal, which was one of the precipitants for his 
hospitalization.  It was noted that the psychological testing 
results were consistent with PTSD and a predisposition for 
substance abuse.  The examiner reported a diagnosis of 
chronic and moderate to severe PTSD.  His GAF was 54.  

In a November 1998 letter, a therapist with the Vet Center 
reported that the veteran had been treated there on an 
outpatient basis for PTSD since 1993.  It was further 
indicated that there were inpatient admissions to VA 
facilities, with the most recent in 1997.  

In June 1999 the Social Security Administration informed VA 
that benefits had been denied for non-medical reasons, and 
that no medical records had been obtained.

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § _, 114 Stat. 
2096 (2000).  That is, all identified relevant evidence has 
been obtained, and the veteran has been apprised of its 
receipt and consideration in the supplemental statements of 
the case.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his PTSD.  Thus the Board must consider 
the rating, and, if indicated, the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

Since the time the veteran filed his claim for an increased 
evaluation, the regulations for the evaluation of psychiatric 
disorders were revised, effective November 7, 1996. 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, either the current or previous rating 
criteria may be the version most favorable to the veteran.  
Therefore, the veteran should be afforded the opportunity to 
have his case reviewed under the more favorable criteria.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The supplemental statement of the case 
issued in May 1997 addressed the new criteria, therefore the 
veteran has been informed of these criteria and their 
application. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996, a 30 percent rating is assigned 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people. The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is warranted when there is the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective as 
of November 7, 1996, a 30 percent evaluation is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In this case, the old criteria are applicable for the period 
prior to the change in the rating criteria as of November 7, 
1996, and their application results in the assignment of a 
higher rating of 50 percent.  The evidence indicates that the 
degree of industrial impairment is more than definite.  In 
the September 1996 counseling report in his vocational 
rehabilitation folder, the examiner found that the most 
significant factor that limits the veteran's employability is 
his PTSD.  It was suggested that he avoid high levels of 
stress or anxiety, close interpersonal contact and rigid work 
demands.  Regarding his symptoms, the evidence shows that at 
times the veteran experiences auditory hallucinations, and 
there has been mention of a time when the veteran expressed 
suicidal ideation.  It is also evident from the treatment 
records that the veteran is in need of therapy and medication 
on a continual basis and that he has to be hospitalized from 
time to time.  Therefore, overall the disability picture more 
nearly approximates the old criteria for a 50 percent rating.  
38 C.F.R. § 4.7 (1999).  

Although the evidence demonstrates that an increased rating 
is warranted, the degree of disability does not approximate 
the criteria for a 70 percent rating.  As noted, there is a 
degree of industrial impairment due to the veteran's PTSD.  
However, it was also pointed out in the September 1996 report 
that there were other factors such as a low back disability 
and problems related to substance abuse, which contributed to 
the veteran's difficulty in securing and maintaining 
employment.  Therefore, when looking solely at the veteran's 
service-connected PTSD, the degree of impairment is 
considerable rather than severe, and there is not a question 
as to which rating should apply.  38 C.F.R. § 4.7 (1999).  

Regarding the application of the new criteria, the medical 
evidence of record does reflect the report of symptoms that 
are specifically listed as part of the disability picture 
which would warrant a 70 percent rating.  As noted, the 
veteran was suicidal at one point and it has been shown that 
he cannot adapt to stressful situations due to his PTSD.  
These factors are considered when assigning a 70 percent 
rating under the current version of Diagnostic Code 9411.  
However, given the holding in VAOPGCPREC 3-2000, the rating 
can apply as of the date the new criteria took effect.  
Therefore, in this case, a 70 percent rating is warranted, 
but only as of November 7, 1996.  

Although a higher rating of 70 percent is warranted, the 
disability picture presented does not approximate the 
criteria for a 100 percent rating when applying the new 
criteria.  There is evidence that the veteran experiences 
auditory hallucinations, but it has not been shown that they 
are persistent.  Furthermore, there is no evidence of record 
which indicates that the veteran's PTSD produces the other 
types of symptoms which are considered when assigning a 100 
percent rating.  Therefore, there is not a question as to 
which of the ratings should apply.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9411, do not provide a basis to assign an evaluation greater 
than 50 percent for the period prior to November 7, 1996 and 
70 percent as of November 7, 1996.  

Here, the preponderance of the evidence favors the claim to 
the extent that a 50 percent rating is warranted for the 
period prior to November 7, 1996 and that a 70 percent rating 
is warranted for the period beginning November 7, 1996.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.


ORDER

Entitlement to a 50 percent rating for service-connected PTSD 
for the period prior to November 7, 1996 has been 
established, and the appeal is granted subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to a 70 percent rating for service-connected PTSD 
for the period beginning November 7, 1996 has been 
established, and the appeal is granted subject to regulations 
applicable to the payment of monetary benefits.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

